EXHIBIT 10.2

 

TRANSITIONAL SERVICES AGREEMENT

 

This Transitional Services Agreement (the “Agreement”) is entered into and shall
become effective as of September 28, 2010 by and between Andrew K. Borgstrom
(“Borgstrom”) and Analysts International Corporation (the “Company”).

 

RECITALS

 

WHEREAS, Borgstrom has recently resigned as President and Chief Executive
Officer of the Company and has also resigned from the Board of Directors of the
Company, in order to devote full-time attention to RapiDemand, a technology M&A
advisory firm based in his home state of Illinois; and

 

WHEREAS, to assist the Company through a transitional period and to provide
continuity in business endeavors currently in process, Borgstrom has agreed to
provide consulting services to the Company as hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual promises contained herein,
Borgstrom and the Company agree as follows:

 

AGREEMENT

 

1.                                       Duties; Compensation.

 

1.1.                              Between October 1, 2010 and January 31, 2011,
Borgstrom will be available to the Company during normal working hours for the
purpose of consulting with the following individuals on matters of ongoing
business operations and strategic initiatives: (a) the Board of Directors of the
Company, acting through the Chairman of the Board; (b) the Company’s Chief
Financial Officer; and (c) the Company’s Acting General Counsel.  Borgstrom
shall serve the Company as an independent contractor and shall not be considered
an employee of the Company.

 

1.2.                              In consideration of Borgstrom’s performance of
the services hereunder and subject to Section 1.5 below, Borgstrom shall be paid
a monthly consulting fee of Twenty-Five Thousand Dollars ($25,000.00), in the
form of checks from the Company to be mailed to him on October 4, 2010;
November 1, 2010; December 1, 2010; and January 3, 2011.  This Agreement shall
terminate at the close of business on January 31, 2011 and no amounts shall be
payable to Borgstrom thereafter under this Agreement other than any amounts due
hereunder that have not yet been paid.

 

1.3.                              The provisions of this Section 1 shall not be
deemed to prohibit Borgstrom from devoting reasonable time to personal or other
business matters that do not constitute “Competitive Acts” as such term is
defined in Section 12.2 of the Employment Agreement with the Company which
Borgstrom signed on December 17, 2009 (the “Borgstrom Employment Agreement”).

 

1.4.                              The Company will reimburse Borgstrom in
accordance with its normal reimbursement policy for pre-approved and reasonable
travel and other expenses incurred at the Company’s request in carrying out
Borgstrom’s requested duties under this Agreement.  Reimbursement for approved
expenses will be made within thirty (30) days of receipt from Borgstrom of an
itemized expense report.

 

--------------------------------------------------------------------------------


 

2.                                       Reaffirmation of Continuing
Obligations.

 

2.1.                              Notwithstanding his resignation as an officer
and director of the Company, Borgstrom acknowledges and hereby reaffirms his
continuing obligations under Sections 9 and 10 of the Employment Agreement,
which governs the use and disclosure of “Confidential Information” (as such term
is defined in Section 9.2 of the Employment Agreement).

 

2.2.                              Notwithstanding his resignation as an officer
and director of the Company, Borgstrom acknowledges and hereby reaffirms his
continuing obligations under Section 11 of the Employment Agreement, which
contains restrictions against solicitation and noninterference.

 

2.3.                              Notwithstanding his resignation as an officer
and director of the Company, Borgstrom acknowledges and hereby reaffirms his
continuing obligations under Section 12 of the Employment Agreement, which
contains restrictions against competition.

 

2.4.                              Notwithstanding his resignation as an officer
and director of the Company, Borgstrom acknowledges and hereby reaffirms his
continuing obligations under Section 16 of the Employment Agreement, which
contains mutual restrictions against disparagement.

 

3.                                       Miscellaneous Provisions.

 

3.1.                              Borgstrom acknowledges receipt of adequate
consideration for signing this Agreement and further acknowledges that no
promises or agreements of any kind, other than contained in the Separation
Agreement and Release of Claims, have been made to him by any person or entity
whatsoever to cause him to sign this Agreement.

 

3.2.                              All payments from the Company to Borgstrom
shall be subject to all legally required reporting requirements.  Borgstrom
shall be responsible for the payment of all taxes with respect to the payments
made under this Agreement.

 

3.3.                              The Recitals above are true and correct and
are part of this Agreement.

 

3.4.                              This Agreement can be modified only in
writing, which must be signed by both Borgstrom and Company to be effective.

 

3.5.                              This Agreement constitutes the entire and
exclusive agreement between the Company and Borgstrom with respect to the
subject matter hereof and supersedes any prior understandings, agreements or
representations by or between such parties, written or oral, to the extent they
have related in any way to the subject matter hereof.

 

3.6.                              In case any one or more of the provisions of
this Agreement shall be found to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

3.7.                              The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement was
not performed in accordance with its specific terms or was otherwise breached. 
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court within the State of Minnesota
having jurisdiction, state or federal, this being in addition to any other
remedy to which they are entitled at law or in equity.

 

3.8.                              This Agreement is entered into in the State of
Minnesota and shall be governed by and construed and enforced in accordance with
the laws of said State, without giving

 

2

--------------------------------------------------------------------------------


 

effect to principles of conflicts of law.  The undersigned each irrevocably
consent to the jurisdiction of the United States District Court for the District
of Minnesota and the courts of the State of Minnesota in any suit, action, or
proceeding brought under, based on or related to or in connection with this
Agreement, and each of the undersigned agrees that either of the aforesaid
courts shall be the exclusive original forum for any such action.

 

3.9.                              This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument.  Both parties
agree that signature pages may be detached from separate counterparts and
attached to a separate counterpart so that all signature pages are physically
attached to the same document.  Transmission by facsimile or in PDF format of an
executed counterpart to this Agreement will be deemed due and sufficient
delivery of such counterpart, and a photocopy of an executed counterpart sent by
facsimile transmission or electronically in PDF format may be treated by the
parties as a duplicate original.

 

3.10.                        This Agreement will become effective on
September 28, 2010.

 

[REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below:

 

Analysts International Corporation

 

Andrew K. Borgstrom

 

 

 

 

 

 

 

 

By:

/s/ Douglas C. Neve

 

/s/ Andrew K. Borgstrom

Title:

Chairman

 

 

Date signed:

9/29/10

 

Date signed:

9/29/10

 

4

--------------------------------------------------------------------------------